Per Curiam.
The probate judge of Montcalm county made an order allowing relator’s annual guardianship account. An appeal was taken from that order to the circuit court for said county. Relator moved to dismiss on the ground that the appeal was taken by one who had no right to take it. Respondent denied this motion. Relator asks us to compel him to grant it by issuing a writ of mandamus.
It is obvious that relator (provided he does nothing that amounts to a waiver) may review the order complained of by writ of error after final judgment. It is settled by many recent decisions of this court (see Michigan Mut. Fire-Ins. Co. v. Wayne Circuit Judge, 112 Mich. 270; Cattermole v. Ionia Circuit Judge, 136 Mich. 274; Roberts v. Lenawee Circuit Judge, 140 Mich. 115; Chatfield v. Lenawee Circuit Judge, 140 Mich. 636) that he must content himself with that method of review, and is not entitled to a writ of mandamus.
Mandamus denied.